DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 30, 2021.  As directed by the amendment: claims 1, 3, 5, 7-8 and 11-18 have been amended, claims 9-10 have been cancelled, and no claims have been added.  Thus, claims 1-8 and 11-18 are presently pending in this application.  
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 recites in the alternative “…wherein said attachment sheet comprises…a substantially fluid-tight material…”.  Claim 1 recites a similar limitation in line 24.  Thus, there is the potential for the claim 12 to not be further limiting of claim 1, a potential §112(d) issue.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, line 24 recites “…wherein said semi-permeable sheet…”, wherein the sheet being semi-permeable is not described in the specification.  Claims 2-8 and 11-18 are rejected because they depend from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said semi-permeable sheet" in line 24.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is interpreted as “…said sheet…”.  Claims 2-8 and 11-18 are rejected because they depend from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuennecke et al. (Kuennecke) US 2010/0113975 A1 in view of Tang et al. (Tang) US 2015/0025436 A1.
Regarding claim 1, Kuennecke discloses an elongated microdialysis device (1) (catheter, P00425) comprising (see annotated Fig. 8 below, unless otherwise noted) a distal part (2) and a proximal part (3), said proximal part (3) comprising an inlet (4) and an outlet (5), said inlet (4) and outlet (5) adapted to allow a fluid (transport medium, P0030) to flow through said microdialysis device (1) from said inlet (4) through said proximal part (3) via said distal part (2) and back to said outlet (5), along substantially an entire length of said microdialysis device (1), wherein said distal part (2) of said microdialysis device (1) is configured for temporary attachment and/or placement on a surface of a human or animal organ (the catheter is fully capable of temporary attachment and/or placement on a surface of a human or animal organ because it is a sampling device, P0028 and P0034, and although preferably used within the vasculature, other organs are not excluded), and said distal part (2) comprises a probe (2) for sampling substances present on said surface of said organ and indicating a condition of said organ, said probe comprising an inlet channel (10) adapted to receive fluid originating from said inlet (4), an outlet channel (11) adapted to receive fluid originating from said inlet channel (10), wherein at least part of an outer surface (12) of said probe (2) is adapted to be placed on said surface of an organ, said part of an outer surface of said probe comprising a semi-permeable material (13, 23) (membrane 15, P0037) adapted to allow passage of substances from the outside of said probe through said semi-permeable material (13, 23) into said fluid within said microdialysis device (1).

    PNG
    media_image1.png
    285
    875
    media_image1.png
    Greyscale

Kuennecke does not teach said device further comprising an attachment sheet (14), said attachment sheet (14) being configured to facilitate placement and/or attachment of said probe (2) to said organ surface, the side of the probe (2) comprising the semi-permeable material (13) being adapted to lie against said organ surface, wherein said attachment sheet is adapted to be arranged essentially flat against the organ surface when said distal part (2) is arranged on a surface of a human or animal organ, said attachment sheet (14) comprising an opening essentially corresponding to said part of an outer surface comprising a semi-permeable material (13, 23), and wherein said semi-permeable sheet is made of a substantially fluid-tight material to minimize access of surrounding fluids and/or tissue to said semi-permeable material.  
However, Tang teaches a wound protecting and fixing device (Figs. 3-4) comprising an attachment sheet (14) (protecting and fixing layer 1, P0126), said attachment sheet (14) being configured to facilitate placement and/or attachment of said probe (2) to said organ surface (P0046), the side of the probe (2) comprising the semi-permeable material (13) being adapted to lie against said organ surface, wherein said attachment sheet is adapted to be arranged essentially flat against the organ surface when said distal part (2) is arranged on a surface of a human or animal organ, said attachment sheet (14) comprising an opening (opening 11, P0126) essentially corresponding to said part of an outer surface comprising a semi-permeable material (13, 23), and wherein said semi-permeable sheet is made of a substantially fluid-tight material (waterproof, P0042) to minimize access of surrounding fluids and/or tissue to said semi-permeable material.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the catheter of Kuennecke with the wound protecting and fixing layer of Tang for the purpose of protecting a wound and fixing a device such as a dialysis catheter, as taught by Tang P0046.
Regarding claim 2, Kuennecke in view of Tang teaches the device according to claim 1, wherein said inlet channel (10) comprises an inlet tube (20) (Kuennecke, inlet tube 20 is the tube surrounding the inlet channel), said inlet tube (20) being adapted to receive fluid originating from said inlet (4), and/or wherein said outlet channel (11) comprises an outlet tube (21) (Kuennecke, outlet tube in is the tube surrounding the outlet channel distal to the opening), said outlet tube (21) being adapted to receive fluid originating from said inlet tube (20).  
Regarding claim 3, Kuennecke in view of Tang teaches the device according to claim 1, wherein said probe (2) comprises an opening (25) (Kuennecke, opening, see annotated Fig. 8 above) in said part of an outer surface (12) and wherein said semi-permeable material (13, 23) is arranged in said opening for sampling of substances outside said probe.  
Regarding claim 4, Kuennecke in view of Tang teaches the device according to claim 3, wherein said opening (25) is arranged in a side wall of said outlet channel (11) (Kuennecke, Fig. 8).  
Regarding claim 5, Kuennecke in view of Tang teaches the device according to claim 1, wherein said semi-permeable material (13, 23) is provided in the form of a substantially tubular shaped perfusion tube (23) (Kuennecke, Fig. 8) arranged within at least part of the inlet channel (10) and/or the outlet channel (11), and that at least part of said perfusion tube (23) is arranged to allow passage of metabolic substances from the outside of said probe through said semi-permeable material (13, 23) into said fluid within said inlet channel (10) or outlet channel (11) of said device (Kuennecke, P0030-0031).  
Regarding claim 6, Kuennecke in view of Tang teaches the device according to claim 5, wherein said at least part of said perfusion tube (23) is arranged in said opening (25) (see annotated Fig. 8 above) for sampling of substances, such as metabolic substances (Kuennecke, glucose, P0023).  
Regarding claim 7, Kuennecke in view of Tang teaches the device according to claim 5, wherein said perfusion tube (23) is arranged such that said fluid can flow from said inlet channel (10), via said perfusion tube (23) and to said outlet tube (21) (Kuennecke, P0030-0031).  
Regarding claim 8, Kuennecke in view of Tang teaches the device according to claim 5, wherein said perfusion tube (23) has an outer diameter of approximately 0.3 mm to 1.6 mm (Kuennecke, claim 4, wherein the radius of the opening of feed chamber is between 0.0126 - 5.64 mm, because surface area (SA) of a circle = πr2, and the square root of SA/π = r, and the outside diameter of the membrane is approximately equal to the diameter of the tube, see Fig. 8).  
Regarding claim 11, Kuennecke in view of Tang teaches the device according to claim 1, wherein said attachment sheet (14) is adapted to provide a surrounding rim (15) (Tang, rim is the portion of the protecting and fixing layer 1 surrounding the opening 11) for said probe, said rim (15) having an essentially flat structure for attachment of said probe to said organ surface.  
Regarding claim 12, Kuennecke in view of Tang teaches the device according to claim 1, wherein said attachment sheet (14) comprises an elastic material, a radiopaque material, and/or a substantially fluid-tight material (Tang, waterproof P0042), or is in the form of a plastic foil.  
Regarding claim 13, Kuennecke in view of Tang teaches the device according to claim 1, wherein said attachment sheet (14) has a square, rectangular (Tang, rectangular, Figs. 1-2), elliptical, pentagonal or round shape.  
Regarding claim 14, Kuennecke in view of Tang teaches the device according to claim 1.
Tang teaches the claimed invention having a rectangular shape for attachment to the skin, except for wherein a width of said attachment sheet (14) is equal to approximately 8 mm to 40 mm, such as approximately 8 mm to 15 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the width of said attachment sheet equal to approximately 8 mm to 40 mm, such as approximately 8 mm to 15 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 15, , Kuennecke in view of Tang teaches the device according to claim 1.
Tang teaches the claimed invention having a rectangular shape for attachment to the skin, except for wherein a length of said attachment sheet (14) is equal to approximately 10 mm to 80 mm, such as approximately 30 mm to 45 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the length of said attachment sheet (14) is equal to approximately 10 mm to 80 mm, such as approximately 30 mm to 45 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 17, Kuennecke in view of Tang teaches a kit comprising a microdialysis device according to claim 1, said kit further comprising tubes for attachment to an analysis instrument (Kuennecke, discharge line fluidically connected to the detector, P0030, via tubes taken to be a distal portion of the discharge line or outlet), and optionally an analysis instrument, instructions for use and/or a pump.  
Regarding claim 18, Kuennecke in view of Tang teaches a method for microdialysis sampling and/or measurement one or more substance(s) on the surface of a human or animal organ comprising the steps of: a) placing and/or attaching a probe (2) of a microdialysis device (1) according to claim 1, on a surface of a human or animal organ; b) sampling and/or measuring one or more substance(s) from the surface of the organ through the semi-permeable material (13, 23) of said probe (2), and c) analyzing the results of step b) (Kuennecke, described in P0030-0031 and used as a central venous catheter, P0036).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuennecke view of Tang in view of Killeffer et al. (Killeffer) US 2015/0119786 A1.
Regarding claim 16, Kuennecke in view of Tang teaches the device according to claim 1.
 Kuennecke in view of Tang does not teach wherein a width of said attachment sheet (14) varies along a length of said attachment sheet.  
However, Killeffer teaches a device for attachment to a biological surface wherein a width of said attachment sheet (14) varies along a length of said attachment sheet (Fig. 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the width of Tang as taught by Killeffer for the purpose of facilitating the removal of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783